Citation Nr: 0908695	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-28 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for a chronic low 
back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a chronic low back disability.  The Board 
remanded the claim for additional development in March 2006.

In April 2005, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a March 1975 decision the RO denied a claim for 
service connection for a back disorder; the Veteran did not 
perfect a timely appeal, and that determination became final.

3.  Evidence added to the record since the March 1975 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for a back disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2002, July 2002, and April 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the April 2002 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis-New and Material Evidence 
Claim

In a March 1975 rating decision the RO denied entitlement to 
service connection for a back disorder.  It was noted, in 
essence, that the Veteran's service treatment records and 
separation examination report were negative for any evidence 
of any complaints of or treatment for a back disorder.  It 
was also noted on his application for service connection, the 
Veteran related that he was formerly employed as a machine 
operator.  The RO observed that while a November 1974 VA 
outpatient report showed that the Veteran was treated for 
chronic low back pain, a December 1974 VA examination showed 
that extension, flexion, and lateral movements of the lumbar 
spine were within normal ranges.  The RO also considered a VA 
X-ray report from October 1972 which showed that L5 was 
sacralized on the left and was doubtless unstable.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.104 (2008).

The evidence received since the March 1975 decision includes 
private treatment records, VA treatment records, and the 
Veteran's personal testimony given at an April 2005 hearing 
before the undersigned Veterans Law Judge.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
March 1975 decision is not new, and is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence which demonstrates that the Veteran suffered a back 
injury while on active duty, which was the basis for the 
prior determination.

The newly submitted private and VA treatment records merely 
demonstrate that the Veteran currently suffers from a back 
disorder.  Unfortunately, none of the treatment records 
provide evidence that the Veteran suffered a back injury 
during his active service or provide a nexus between his 
current back disorder and any event from the Veteran's active 
duty.

The Veteran has stated that an X-ray of his back taken in 
1972 showed that he had a back disorder.  However, the 
evidence of record shows that the 1972 X-ray was previously 
considered in the March 1975 determination, and thus, it is 
not new and material evidence.  The Veteran's current 
statements that he injured his back during active duty merely 
repeat contentions that were previously considered in the 
March 1975 rating decision of the RO.  Regrettably, none of 
the newly submitted statements from the Veteran provide new 
and material evidence beyond his own previously-considered 
contentions that he received a back injury while on active 
duty.  As mentioned previously, the Veteran did not appeal 
the March 1975 RO decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2008).

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a chronic low back 
disorder; the appeal is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


